Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 1 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 2 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 3 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 4 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 5 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 6 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 7 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 8 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 9 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 10 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 11 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 12 of 13
Case 2:19-bk-23696-BB   Doc 1 Filed 11/20/19 Entered 11/20/19 16:46:25   Desc
                        Main Document    Page 13 of 13
